Citation Nr: 0831959	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-35 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as due to a qualifying chronic 
disability.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for bilateral knee 
conditions, including as due to a qualifying chronic 
disability.

4.  Entitlement to service connection for sinusitis with 
sinus headaches, including as due to a qualifying chronic 
disability. 


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2004 to 
January 2006.  He had active duty in the Southwest Asia 
Theater of Operations during the Persian Gulf War from 
January 2005 to December 2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision, by the 
RO, which denied the claims for service connection  sought on 
appeal.

In March 2008, the veteran cancelled a Board hearing 
scheduled to be held in Washington, DC (Central Office 
hearing) in March 2008.  The veteran has not requested that 
the hearing be rescheduled; therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2008).

The Board's decision on the claim for service connection for 
sinusitis with sinus headaches, to include as due to a 
qualifying chronic disability, is set forth below.  The 
remaining claims for service connection are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The veteran's sinus problems and headaches began during 
the period of service in the Southwest Asia theater of 
operations during the Persian Gulf War; have been continuous 
since service separation; and competent medical evidence 
relates currently diagnosed active sinusitis with sinus 
headaches to active duty service.




CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
sinusitis with sinus headaches was directly incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 
2008), 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the favorable disposition of the veteran's claim for 
service connection for sinusitis with sinus headaches, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

Service Connection Analysis

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. 
§ 3.303(b). Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317.  For the purposes of 
paragraph (a)(1) of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to . . . (8) signs or symptoms involving the 
respiratory system (upper or lower).  38 C.F.R. § 3.317(b) 
(2007).

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War."  The "Southwest 
Asia Theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.117(d)(1) and (2) (2007).

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 38 C.F.R. § 3.317(a)(3) (2007).

For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317 (a)(4) (2007).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that a qualifying chronic 
disability was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or (2) if there is affirmative 
evidence that a qualifying chronic disability was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2007).

Among other things, a "qualifying chronic disability" 
includes (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i) (2007).

The Board has thoroughly reviewed all the evidence of record 
and, after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for sinusitis, as presumptively due to a qualifying chronic 
disability, is not warranted.  In this regard, although the 
veteran is a Persian Gulf veteran because of his service in 
Iraq while the Persian Gulf war period was still open, the 
evidence does not show that he has a "qualifying chronic 
disability" for purposes of VA compensation under the Gulf 
War provisions.  Because the disability at issue - sinusitis 
- has an established current medical diagnosis, i.e., 
sinusitis with sinus headaches, it does not constitute a 
qualifying chronic disability for the purposes of presumptive 
service connection due to Gulf War service.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a).

However, on the question of whether the veteran's currently 
diagnosed sinusitis was directly incurred in active service, 
the Board resolves reasonable doubt in the veteran's favor to 
find that the basic entitlements of service connection have 
been met.  38 C.F.R. §§ 3.102, 3.303(a).

On the question of in-service injury or disease, the 
veteran's service treatment records include a December 2005 
report of medical assessment for separation, in which the 
veteran reported that he suffered from sinus problems due to 
dust storms while serving in Iraq.  A health care examiner 
noted "sinus infection" and to follow-up with a VA facility 
and TRI-CARE.  In addition, a December 2005 statement of 
medical examination and duty status reveals that, from 
January 2005 to December 2005, the veteran's period of 
service when he was stationed in Iraq, he was subject to 
continuous hazardous operational conditions and exposures, to 
include human waste, petrochemical fumes, gases, airborne 
pathogens, and infectious diseases.

A January 2006 VA general medical examination report reflects 
that the veteran complained of sinus congestion associated 
with frontal headache since May 2005.  He stated that it 
comes and goes in various natures, but it stays almost twice 
a week and gets worse in the morning.  He also complained of 
postnasal drainage associated with cough since July 2005.  He 
reported that his cough had started after he got the sinus 
congestion.  He described the cough as persistent in nature 
and occasionally, and he had yellow productive sputum. The 
examiner diagnosed active sinusitis with sinus headaches.  
The examiner commented that the veteran was discharged from 
active service very recently, and his complaints in relation 
to service are noted by the dates.   

By resolving reasonable doubt in the veteran's favor, the 
Board finds that service connection is warranted as directly 
incurred in service.  In reaching this conclusion, the Board 
notes that the veteran is competent to report that he had 
sinus problems and headaches during service.  The Board finds 
the veteran's report of symptoms of sinusitis in service and 
continuous symptoms after service to be credible.  In 
addition, the medical assessment of sinus infection on 
separation, when considered with the post-service medical 
evidence, one month after discharge, collectively, supports 
his claim for service connection as directly incurred in 
service.  

On the question of relationship of currently diagnosed 
sinusitis to service, consistent with the veteran's 
contentions, the January 2006 VA examiner's comments suggest 
that the veteran's current sinusitis with sinus headaches had 
its onset during his recent period of active service.  As 
such, resolving all reasonable doubt in the veteran's favor, 
the Board finds that service connection is warranted for the 
currently diagnosed sinusitis with sinus headaches.


ORDER

Service connection for sinusitis with sinus headaches is 
granted.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review 
of the claims for service connection for a low back disorder, 
including as due to a qualifying chronic disability, service 
connection for depression, and service connection for 
bilateral knee disorders, including as due to a qualifying 
chronic disability. 
  
The veteran has asserted that he has a low back disorder and 
a bilateral knee disorder, manifested by joint pain, with the 
onset during his period of active service in the Persian 
Gulf.  A December 2005 Statement of Medical Examination and 
Duty Status reflects that from January 2005 to December 2005 
the veteran was subject to continuous hazardous operational 
conditions and exposures, to include human waste, 
petrochemical fumes, gases, airborne pathogens, and 
infectious diseases.  In addition, it was noted that the 
veteran's wearing of "IBA" and Kevlar may have contributed 
to head, neck, shoulder, back, hip, and knee pain.  

During a January 2006 VA joints examination, the veteran 
reported that he developed middle to low back pain as well as 
bilateral knee pain during his deployment in Iraq.  He 
complained of low back pain once a week with flare ups with 
weakness and stiffness.  He also stated that his back felt 
like it locked up at times.  His knee pain consisted of 
occasional flare-ups with stiffness.  The VA examiner's 
impression was status post sprain and strain of the 
lumbosacral spine and status post sprain and strain of both 
knees.  X-rays of the lumbosacral spine and both knee was 
normal.  In light of the reported history of resolution of 
most low back symptoms since he was no longer required to 
wear the heavy body armor, and the absence of clinical 
findings or evidence of limitation of function during 
examination of the low back and knees, it is unclear whether 
the VA examiner in fact made diagnosis of current disability 
of the lumbosacral spine and knees, or whether the status-
post assessment referred only to a historical and retroactive 
assessment based solely on the veteran's reported symptoms of 
the low back and knees during service.  Because the January 
2006 VA examination fails to clearly make or rule out a 
current diagnosis of disability of the low back and knees or, 
if it was attempting to do so, failed to render an opinion of 
etiology the any current disability of the low back or knees, 
the January 2006 VA examination reports are inadequate for 
rating purposes. 

The January 2006 VA general medical examination report also 
shows that the veteran had complaints of low back pain and 
joint pain.  Subsequent VA outpatient treatment records 
reflect that the veteran continued to complain of low back 
pain and bilateral knee pain, and was prescribed medication 
for the pain.  In light of the above, the Board finds that, 
while the veteran was afforded VA examinations in January 
2006, these examinations were inadequate because they did not 
address the etiology of the veteran's claimed low back pain 
and bilateral knee pain, including the question of 
relationship between these conditions and active military 
service.

In regards to the veteran's claim for service connection for 
depression, in the June 2006 decision, the RO denied the 
claim on the basis that there was no clinical evidence 
showing that the veteran had been diagnosed with any 
psychiatric  disability; however, the Board notes that a 
February 2006 VA outpatient record shows a positive screen 
for depression.  In addition, a September 2006 VA outpatient 
record reflects that the veteran was prescribed medication 
for depression.  
The veteran contends that he has suffered with depression 
since his service in the Iraq.  Where, as here, there is now 
evidence of a current disability, coupled with the veteran's 
report of a continuity of symptomatology since service, the 
veteran should be afforded a VA psychiatric examination to 
ascertain the etiology of any currently diagnosed depression.   
38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).   

Accordingly, the RO should arrange for the veteran to undergo 
a VA Persian Gulf War Protocol examination and a VA 
psychiatric examination by appropriate physicians.  The 
veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, may result in 
denial of the claim(s) (as the original claim(s) will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file any outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Greenville Medical Center (VAMC) and the Jackson VAMC dated 
up to October 2006.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain all outstanding pertinent medical records 
from the Greenville and Jackson VAMCs since October 2006, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007) as regards requesting records from Federal facilities.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Greenville and Jackson VAMCs all 
pertinent records of evaluation and/or 
treatment of the veteran from October 
2006 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The veteran should be scheduled for 
VA Persian Gulf War Protocol and 
psychiatric (mental disorders) 
examinations.  The claims file should be 
made available to each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests (to include x-rays 
and/or psychological testing) and studies 
and/or consultation(s) should be 
accomplished (with all findings made 
available to the requesting examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Persian Gulf War Protocol examination.  
The veteran should be afforded a VA 
examination that conforms to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98-
010). 

The VA physician should note all reported 
symptoms related to the veteran's 
complaints of back pain and bilateral 
knee pain.  The examiner should 
specifically render a diagnosis for any 
of the veteran's complaints of the low 
back or knees that are attributable to a 
known diagnostic entity.  For any 
diagnosed disability of the low back or 
knees, the examiner should offer an 
opinion, with respect to each disability, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
is related to any injury or disease 
during the veteran's active service.

Psychiatric examination.  The 
psychiatrist should clearly identify all 
the veteran's current psychiatric 
disabilities, to include depression, if 
indicated.  With respect to each such 
diagnosed disability, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or more probability) that 
such current psychiatric disability is 
related to any injury or disease during 
the veteran's active service.

Each examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for depression, along with the 
claims for service connection a low back 
condition and a bilateral knee condition, 
to include as due to a qualifying chronic 
disability, in light of all pertinent 
evidence and legal authority.  If any 
benefits sought on appeal remain denied, 
the RO must furnish to the veteran an 
appropriate SSOC, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


